Exhibit 10.7

STATE AUTO FINANCIAL CORPORATION

2009

EQUITY INCENTIVE COMPENSATION PLAN

Background Information

The directors and shareholders of State Auto Financial Corporation, an Ohio
Corporation, (the “Company”), previously approved the Amended and Restated
Equity Incentive Compensation Plan (the “Amended Plan”) to provide equity-based
awards to key employees of the Company and its affiliates in order to more
closely align the interests of the recipient key employees with the interests of
the Company’s shareholders. The Amended Plan shall, by its terms, expire on
July 1, 2010. The directors and shareholders of the Company now desire to
approve and adopt the 2009 Equity Incentive Compensation Plan (the “Plan”) to
provide equity-based awards and compensation for future periods.

Section 1. Purposes of Plan

The Plan is intended to advance the interests of the Company and its
shareholders by enhancing the ability of the Company and its affiliates to
attract and retain highly-qualified key employees and by providing additional
incentives and compensation to such employees to achieve the Company’s long-term
business plans and objectives. The Plan is also intended to encourage and enable
key employees to participate in the Company’s future prosperity and growth by
providing the participants with incentives and compensation based on the
Company’s performance, development and financial success. The Plan is not
intended to be, and shall not be construed as, a deferred compensation plan.

These purposes will be achieved by granting to key employees equity-based awards
(the “Awards”) under the Plan in the form of: (A) Incentive Stock Options
(“ISOs”), which are intended to qualify under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”); (B) stock options which are not
intended to qualify as ISOs (“NQSOs”) (ISOs and NQSOs are referred to together
hereinafter as “Stock Options”); (C) common shares of the Company (the
“Shares”), which will be subject to a vesting schedule based on the recipient’s
continued employment (“Restricted Shares”); (D) Shares which will be subject to
a vesting schedule based on certain performance objectives (“Performance
Shares”), (E) Performance Units as described in Section 9, and (F) Other
Stock-Based Awards as described in Section 10. For purposes of this Plan, the
terms “parent” and “subsidiary” mean “parent corporation” and “subsidiary
corporation” respectively, as those terms are defined in Code Section 424.

Section 2. Administration

The Plan shall be administered by a committee (the “Committee”) which shall be
the Compensation Committee of the Company’s Board of Directors (the “Board”).
The members of the Committee shall serve at the pleasure of the Board, which may
remove members from the Committee or appoint new members to the Committee from
time to time and members of the Committee may resign by written notice to the
Chairman of the Board or the Secretary of the Company. The members of the
Committee shall not be eligible to participate in the Plan while

 

1



--------------------------------------------------------------------------------

serving on the Committee, and each member shall be a “non-employee director”
within the meaning of Rule 16b-3, as amended, under the Securities Exchange Act
of 1934 (the “Exchange Act”). Additionally, each member of the Committee shall
be an “outside director” within the meaning of Code Section 162(m).

Unless otherwise determined by the Board, the Committee shall have full and
final authority to administer the Plan in accordance with its terms, including,
without limitation, authority, to the extent not inconsistent with the specific
provisions of the Plan, to: (A) interpret all provisions of the Plan consistent
with law; (B) designate the key employees to receive Awards under the Plan (such
recipients, “Participants”); (C) determine the frequency of Awards;
(D) determine the number and type of Awards to be granted to each Participant;
(E) determine the terms and conditions, not inconsistent with the terms hereof,
of any Award, including without limitation, time and performance restrictions;
(F) prescribe the form and terms of instruments evidencing any Awards granted
under this Plan; (G) determine the vesting requirement, if any, for Awards;
(H) make special Award grants when appropriate; (I) adopt, amend and rescind
general and special rules and regulations for the Plan’s administration
including administrative rules, guidelines and practices governing the Plan as
it shall, from time to time, deem advisable; (J) direct employees of the
Company, its parent and the Company’s and its parent’s subsidiary corporations
and affiliates, and advisors to prepare such materials or perform such analyses
as the Committee deems necessary and appropriate; (K) interpret the terms and
provisions of the Plan and any Award granted and any agreements relating
thereto; (L) make all other determinations necessary or advisable for the
administration of this Plan; and (M) take any other actions the Committee
considers appropriate in connection with, and otherwise supervise the
administration of, the Plan.

The Committee may designate selected Committee members or certain employees of
the Company to assist the Committee in the administration of the Plan and may
grant authority to such persons to execute documents on behalf of the Committee.

Any interpretation or administration of the Plan by the Committee, and all
actions of the Committee, shall be made in the Committee’s sole discretion and
shall be final, binding and conclusive on the Company, its shareholders, its
parent and subsidiary corporations, and all Participants in the Plan, their
respective legal representatives, successors and assigns, and upon all persons
claiming under it through any of them.

Service on the Committee shall constitute service as a member of the Board of
Directors of the Company, so that members of the Committee shall be entitled to
indemnification, reimbursement and other protections as directors of the Company
as set forth in the Company’s Amended and Restated Articles of Incorporation and
Amended and Restated Code of Regulations, as each may be further amended from
time to time, as set forth in the Indemnity Agreements between the Company and
each of its directors, and additionally as provided, and to the full extent not
prohibited, by law.

Section 3. Eligibility and Factors to be Considered in Granting Awards

The employees eligible to receive Awards under the Plan (“Eligible Employees”)
shall include only employees of the Company or its parent or the Company’s or
its parent’s subsidiary corporations or affiliates who: (A) are executive,
administrative, professional or technical personnel who, in the opinion of the
Committee, have responsibilities affecting the management,

 

2



--------------------------------------------------------------------------------

development or financial success of the Company or one or more of its
subsidiaries or other affiliated entities; (B) perform services for the benefit
of the Company, its parent or subsidiary corporations; and (C) are otherwise
eligible employees as defined by applicable law. No director of the Company who
is not also an employee of the Company, its parent or the Company’s or its
parent’s subsidiary corporations or affiliates shall be eligible to participate
in the Plan.

In making any determination as to the employees to whom Awards shall be granted,
the Committee shall take into account, in each case, the level and
responsibility of the employee’s position, the level of the employee’s
performance, the employee’s level of compensation, the assessed potential of the
employee and such other factors as the Committee in its sole discretion shall
deem relevant to the accomplishment of the purposes of the Plan.

Section 4. Shares Subject to Plan

The maximum aggregate number of common shares, without par value, of the Company
(“Shares”) which may be issued under the Plan shall be 2,000,000 shares;
provided that in no event shall more than 33% of the Shares authorized for
issuance under the Plan be granted in the form of Awards other than Stock
Options. For each calendar year, the maximum number of Shares which may be
granted to Participants during that year in the form of Awards of Stock Options,
Restricted Shares and Performance Shares shall not exceed 1.5% of the total
number of shares outstanding as of December 31 of the prior year. For each
calendar year, the maximum number of Shares which may be granted to any
individual during that year in the form of Awards of Stock Options, Restricted
Shares and Performance Shares shall not exceed 250,000 Shares.

The Shares which may be issued under the Plan may be authorized but unissued
Shares or issued Shares reacquired by the Company and held as treasury Shares.
If any Shares subject to a Stock Option granted under the Plan are forfeited by
the holder thereof, or if any Restricted Shares or Performance Shares granted
under the Plan are forfeited by the holder thereof, or if any Stock Option or
other Award granted under the Plan terminates without a payment or transfer
being made to the Award recipient in the form of Shares, then such Shares shall
again be available for distribution in connection with future Awards under the
Plan. If any Award granted under the Plan expires or terminates for any reason
without having been fully exercised, the unpurchased Shares which had been
subject to that Award shall again be available for other Awards to be granted
under the Plan. The aggregate number of Shares shall be subject to adjustment
under Section 11.(A) of the Plan.

Section 5. Grant of Awards

Any Awards may be granted alone or in addition to other Awards granted under the
Plan. Any Awards granted under the Plan shall be in such form as the Committee
may from time to time approve, consistent with the Plan, and the provisions of
Awards need not be the same with respect to each Participant.

Each Award granted under the Plan shall be authorized by the Committee and shall
be evidenced by a written award agreement (the “Award Agreement”), in the form
approved by the Committee from time to time, which shall be dated as of the date
approved by the Committee in connection with the grant, signed by an officer of
the Company authorized by the Committee, and signed by the Participant, and
which shall describe the Award and state that the Award is subject to all the
terms and provisions of the Plan and such other terms and provisions, not
inconsistent with

 

3



--------------------------------------------------------------------------------

the Plan, as the Committee may approve. The date on which the Committee approves
the granting of an Award shall be deemed to be the date on which the Award is
granted for all purposes, unless the Committee otherwise specifies. The granting
of an Award under the Plan, however, shall be effective only if and when a
written Award Agreement is duly executed and delivered by or on behalf of the
Company and the Participant. Any Award Agreement which is not duly executed and
returned by the Participant within 60 days of the granting of the Award shall be
null and void.

Section 6. Stock Options

The Committee may, in its sole discretion and subject to the provisions of the
Plan, grant to Eligible Employees and Participants at such times as it deems
appropriate, Stock Options to purchase Shares. Stock Options granted under this
Plan may be: (i) Options which are intended to qualify as ISOs under Code
Section 422; and/or (ii) Stock Options which are not intended to qualify under
Code Section 422. Stock Options may be allotted to Eligible Employees or
Participants in such amounts, subject to the limitations specified in this
Section and Sections 3 and 4 of the Plan, as the Committee, in its sole
discretion, may from time to time determine.

Stock Options granted hereunder shall be evidenced by a Stock Option Award
Agreement executed as set forth in Section 5 above, containing such terms and
provisions not inconsistent with the terms of the Plan as are recommended and
approved from time to time by the Committee. Each Stock Option Award Agreement
shall be consistent with the Plan, including, without limitation, the following
provisions:

 

  (A) Exercise Price. The exercise price per Share at which each Stock Option
granted under the Plan may be exercised shall not be less than the Fair Market
Value per Share at the time such Stock Option is granted. In the case of an
Eligible Employee or Participant who owns Shares representing more than 10% of
the total combined voting power of all classes of the Company’s stock, or the
stock of any subsidiary, at the time an ISO is granted, the exercise price of
the ISO shall not be less than 110% of the Fair Market Value of the Shares at
the time the ISO is granted.

For the purposes of the Plan “Fair Market Value” means, as of any given
transaction date, the following: (1) if the Company’s Shares are listed on a
national securities exchange at the time of the transaction, then the Fair
Market Value of each Share shall be no less than the average of the highest and
lowest selling price on such exchange on the transaction date, or if there were
no sales on said date, then on the next prior business day on which there were
sales; (2) if the Company’s Shares are traded other than on a national
securities exchange on the transaction date, then the Fair Market Value of each
Share shall be not less than the last sale price as reported on the Nasdaq Stock
Market as of the close of the regular trading day or the mean between the bid
and asked price as reported on the National Association of Securities Dealers as
the case may be, on the transaction date, or if there is no sale price or bid
and asked price on said date, then on the next prior business date on which
there was a sale price or bid or asked price. Notwithstanding the foregoing,
Fair Market Value may be determined at the time of such transaction and
according to the standard market processes or the procedures of the Plan’s third
party administrator, as applicable.

If the Company’s Shares are not traded on any security exchange or reported on
the Nasdaq Stock Market or by the National Association of Securities Dealers,
then the Committee shall exercise its best judgment to make a good faith
determination of the

 

4



--------------------------------------------------------------------------------

fair market value per Share. Such determination shall include a valuation of the
Company’s present and future earnings capacity for the purpose of determining
the fair market value of a Share of the Company’s Shares as of a specified date.
The value determined shall be defined as the fair market value of a Share of
stock for a specified period of time as defined by the Committee.

The Committee retains the right to determine the price per Share at which each
NQSO granted under the Plan may be exercised, provided that no NQSO shall be
granted at less than Fair Market Value.

 

  (B) Option Period and Vesting. Stock Options granted under the Plan are
exercisable at such time or times as may be determined by the Committee (the
“Vesting Date”). A Stock Option shall be exercisable only with respect to the
Shares which have become vested pursuant to the terms of that Stock Option. Each
Stock Option shall become vested with respect to Shares subject to that Stock
Option on such date or dates and on the basis of such other criteria, including,
without limitation, the performance of the Company, as the Committee may
determine, in its discretion, and as shall be specified in the applicable Stock
Option Award Agreement. The Committee shall have the authority, in its
discretion, to accelerate the time at which a Stock Option shall be exercisable
whenever it may determine that such action is appropriate by reason of changes
in applicable tax or other law or other changes in circumstances occurring after
the grant of such Stock Option.

A Stock Option granted under the Plan shall terminate, and the right of the
Participant (or the Participant’s estate, personal representative, or
beneficiary) to purchase Shares upon exercise of the Stock Option shall expire,
after the date determined by the Committee at the time the Stock Option is
granted (the “Expiration Date”). No Stock Option, however, may have a life of
more than 10 years after the date the Stock Option is granted. In the case of a
Participant who owns stock representing more than 10% of the total combined
voting power of all classes of the Company’s stock, or the stock of any
subsidiary at the time an ISO is granted, the ISO may not have a life of more
than five years after the date on which it is granted. The date on which the
Committee approves the granting of a Stock Option shall be deemed the date on
which the Stock Option is granted, unless the Committee specifically designates
a different date on which the Stock Option shall be deemed to have been granted,
subject to Section 6.(A) of the Plan.

 

  (C) Exercise of Stock Options.

 

  (1) By an Eligible Employee or Participant During Continuous Employment.
Subject to Section 6.(E) below, during the lifetime of an Eligible Employee or
Participant to whom a Stock Option is granted, the Stock Option may be exercised
only by the Eligible Employee or Participant.

An Eligible Employee or Participant who has been continuously employed by the
Company, its parent or the Company’s or its parent’s subsidiaries and affiliates
since the date of the Stock Option grant is eligible to exercise all Stock
Options granted beginning on the Vesting Date, or on the date on which the Stock
Option is granted, whichever is later, and continuing up to and including the
Expiration Date. The Committee will decide in each case to what extent leaves of
absence for government or military service, illness, temporary disability or
other reasons shall not for this purpose be deemed interruptions of continuous
employment.

 

5



--------------------------------------------------------------------------------

  (2) By a Former Employee. If a Participant’s employment by the Company and its
subsidiaries terminates for any reason other than death, disability or
retirement (as each is defined below), then: (a) to the extent any Stock Option
held by such Participant is not vested as of the date of such termination, such
Stock Option shall automatically terminate on such date; and (b) to the extent
any Stock Option held by such Participant is vested as of the date of such
termination, such Stock Option may thereafter be exercised for a period of 90
days (or, with respect to NQSOs, such longer period as the Committee may specify
at or after grant) from the date of such termination or until the expiration of
the stated term of such Stock Option, whichever period is shorter; provided
that, upon the termination of the Participant’s employment by the Company or its
subsidiaries for illegal conduct, any and all unexercised Stock Options granted
to such Participant shall immediately lapse and be of no further force or
effect.

 

  (3) In Case of Retirement. If a Participant who was granted a Stock Option
terminates employment due to retirement, as such term is defined in the State
Auto Insurance Companies Employee Retirement Plan, the Stock Options shall
immediately vest and must be exercised as follows: (a) ISOs must be exercised
within 90 days of such termination (but no later than the Expiration Date) and
(b) NQSOs must be exercised on or before the Expiration Date. If the Participant
should become permanently and totally disabled, as defined in Code
Section 22(e)(3) or die within the aforementioned 90-day period following
termination due to retirement, the provisions contained in Section 6.(C),
paragraphs 4 and 5 hereof respectively, shall apply. Notwithstanding
Section 6.(B), all Stock Options previously granted to the Participant may be
immediately exercised by a Participant whose employment terminates due to
retirement prior to the Vesting Date.

 

  (4) In Case of Permanent and Total Disability. If a Participant who was
granted a Stock Option terminates employment with the Company and its
subsidiaries because of permanent and total disability, as defined in Code
Section 22(e)(3), such Stock Option must be exercised as follows: (a) ISOs must
be exercised within one year of such termination (but no later than the
Expiration Date), and (b) NQSOs must be exercised on or before the Expiration
Date. If the Participant should die within the aforementioned one-year period
following termination due to such permanent and total disability, the provisions
contained in Section 6.(C), paragraph 5 hereof, shall apply. Notwithstanding
Section 6.(B), all Stock Options previously granted to the Participant may be
immediately exercised by the Participant who becomes permanently and totally
disabled, as defined in Code Section 22(e)(3), prior to the Vesting Date.

 

  (5) In Case of Death. If a Participant who was granted a Stock Option dies,
such Stock Options must be exercised as follows: (a) ISOs must be exercised
within one year of such death (but no later than the Expiration Date), and
(b) NQSOs must be exercised on or before the Expiration Date, provided that if
such Participant dies with less than 90 days remaining prior to the Expiration
Date, the estate or successor(s) in interest of such Participant shall have a
period of 180 days from the date of death of such Participant to exercise such
Stock Option, regardless of the Expiration Date.

 

6



--------------------------------------------------------------------------------

  (6) Sequential Exercise Requirement. ISOs and NQSOs may be exercised in any
order the Participant may deem appropriate.

 

  (7) Termination of Stock Options. A Stock Option granted under this Plan shall
be considered terminated in whole or in part, to the extent that, in accordance
with the provisions of this Plan, it can no longer be exercised for Shares
originally subject to the Stock Option. Except as otherwise permitted by the
Committee in its sole discretion, no Stock Option held by a transferee of a
Participant pursuant to Section 6.(E)(3), below, shall remain exercisable for
any period of time longer than would otherwise be permitted under Sections
6.(C)(2),(3),(4) and (5) without specification of other periods by the Committee
as provided therein.

 

  (D) Method of Exercise. Any Stock Option granted hereunder shall be
exercisable at such times and under such conditions as shall be permissible
under terms of the Plan and of the Stock Option Award Agreement between the
Company and the Participant.

Each Stock Option granted under this Plan shall be deemed exercised, in whole or
in part, when the Participant shall indicate the decision to do so by written
notice delivered in person or by facsimile or electronic transmission or by
certified mail to the Secretary of the Company. The notice shall state the
election to exercise the Stock Option, the number of Shares with respect to
which it is being exercised, the person in whose name the stock certificate or
certificates is to be registered and the address and Social Security Number of
such recipient. The notice shall be signed by the person or persons entitled to
exercise the Stock Option and, if the Stock Option is being exercised by any
person or persons other than the Participant, be accompanied by proof,
satisfactory to legal counsel of the Company, of the right of such person to
exercise the Stock Option. The Participant shall at the same time tender to the
Company payment in full, in cash or by certified bank cashier’s or teller’s
check, for the Shares for which the Stock Option is exercised and shall comply
with such other reasonable requirements as the Committee may establish, pursuant
to Section 11.(D) of the Plan. These provisions shall not preclude exercise of,
or payment for a Stock Option by any other proper legal method specifically
approved by the Committee, including, but not limited to, the constructive
delivery or actual delivery of eligible, unrestricted Shares with a Fair Market
Value equal to the total option price at the time of exercise in accordance with
rules and procedures prescribed or approved by the Committee.

Except as otherwise set forth in any agreement between the Participant and the
Company with respect to the Stock Option, as approved by the Committee, no
person, estate or other entity shall have any of the rights of the shareholder
with reference to Shares subject to a Stock Option until a certificate for the
Shares has been issued by the Company.

A Stock Option granted under this Plan may be exercised for any lesser number of
Shares than the full amount for which it could be exercised. Such a partial
exercise of a Stock Option shall not affect the right to exercise the Stock
Option from time to time in accordance with this Plan for the remaining Shares
subject to the Stock Option. The Stock Option may be exercised only with respect
to full Shares and no fractional Shares of common stock shall be issued upon
exercise of the Option.

 

7



--------------------------------------------------------------------------------

  (E) Non-Transferability. Except as provided in this paragraph, no Stock Option
granted to an Eligible Employee or Participant under the Plan shall be
transferable other than by will or the laws of descent and distribution and
shall be exercisable during the Participant’s lifetime only by such Participant,
or the Participant’s legal representative. Any attempted transfer (other than as
provided in this paragraph) shall be null and void. Without limiting the
generality of the foregoing, (1) ISOs may be transferred only upon the
Participant’s death and only by will or the laws of descent and distribution
and, in the case of such a transfer, shall be exercisable only by the transferee
or such transferee’s legal representative, (2) NQSOs may be transferred by will
or the laws of descent and distribution and, in the case of such a transfer,
shall be exercisable only by the transferee or such transferee’s legal
representative, and (3) the Committee may, in its sole discretion and in the
manner established by the Committee, provide for the irrevocable transfer,
without payment of consideration, of any NQSO by a Participant to such
Participant’s parent(s), spouse, children, grandchildren, nieces, or nephews or
to the trustee of a trust for the principal benefit of one or more such persons
or to a partnership whose only partners are one or more such persons, and, in
the case of such transfer, such NQSO shall be exercisable only by the transferee
or such transferee’s legal representative. In addition, NQSOs and, if permitted
by applicable law, ISOs may be transferred pursuant to a Qualified Domestic
Relations Order, as defined in Code Section 414(p), to a Participant’s former
spouse. Any such Stock Option which is transferred shall continue to be subject
to all provisions and conditions of the Plan and the Stock Option Award
Agreement applicable to the Stock Option prior to its transfer, including
without limitation, vesting requirements, restrictions on transferability and
limitations on exercise following termination of employment or death or
disability, provided that the person receiving the transfer shall have the same
right to exercise as the Participant who transferred the Option, notwithstanding
Section 11.(D) to the contrary. Notwithstanding the foregoing, the Committee
shall only have authority to grant Stock Options which may be transferred
pursuant to this Section if it is reasonably satisfied that such grant will not
cause other Stock Options under the Plan to lose the exemption provided by Rule
16b-3 promulgated under the Exchange Act as amended from time to time.

 

  (F) No Stock Option Repricing Without Shareholder Approval. The exercise price
per Share of any Stock Option granted under the Plan shall not be changed or
modified after the time such Stock Option is granted unless such change or
modification is made with the prior approval of the Company’s shareholders.

Section 7. Restricted Shares

Restricted Shares awarded under the Plan shall be subject to the following terms
and conditions and such additional terms and conditions not inconsistent with
the terms of the Plan as the Committee deems appropriate. Each Restricted Share
grant shall be evidenced by a Restricted Share Award Agreement, executed as set
forth in Section 5, above, which shall be consistent with the Plan, including
without limitation, the following provisions:

 

  (A) Price. The purchase price for Restricted Shares shall be any price set by
the Committee and may be zero. Payment in full of the purchase price shall be
made by certified or bank cashier’s check or other form of payment acceptable to
the Company, or, if approved by the Committee, by (1) actual or constructive
delivery of unrestricted Shares having a Fair Market Value on the date of such
delivery equal to the total purchase price, or (2) a combination of the
preceding methods.

 

8



--------------------------------------------------------------------------------

  (B) Acceptance of Restricted Shares. At the time of the Restricted Share
Award, the Committee may determine that such Shares shall, after vesting, be
further restricted as to transferability or be subject to repurchase by the
Company or forfeiture upon the occurrence of certain events determined by the
Committee, in its sole discretion, and specified in the Restricted Share Award
Agreement. Awards of Restricted Shares must be accepted by the Participant
within 30 days (or such other period as the Committee may specify at grant)
after the grant date by executing the Restricted Share Award Agreement. The
Participant shall not have any rights with respect to the grant of Restricted
Shares unless and until the Participant has executed the Restricted Share Award
Agreement, delivered a fully executed copy thereof to the Company, and otherwise
complied with the applicable terms and conditions of the Award.

 

  (C) Share Restrictions. Subject to the provisions of the Plan and the
applicable Restricted Share Award Agreement, during such period as may be set by
the Committee, in its discretion, and as shall be set forth in the applicable
Restricted Share Award Agreement (the “Restriction Period”), the Participant
shall not be permitted to sell, transfer, pledge, assign or otherwise encumber
the Restricted Shares. Furthermore, the Committee shall have the authority, in
its sole discretion, to determine the voting rights (which may be full or
limited), dividend rights (which may be full or limited), or other shareholder
rights associated with the Restricted Shares during the Restriction Period,
which rights shall be set forth in the applicable Restricted Share Award
Agreement.

The Committee shall have the authority, in its sole discretion, to accelerate
the time at which any or all of the restrictions shall lapse with respect to any
Restricted Shares or to remove any or all restrictions after the grant of such
Restricted Shares. Unless otherwise determined by the Committee at or after
grant or termination of the Participant’s employment, if the Participant’s
employment by the Company and its parent or subsidiaries terminates during the
Restriction Period, all Restricted Shares held by such Participant and still
subject to restriction, shall be forfeited by the Participant.

 

  (D) Stock Issuances and Restrictive Legends. Upon execution and delivery of
the Restricted Share Award Agreement as described above and receipt of payment
of the full purchase price for the Restricted Shares subject to such Restricted
Share Award Agreement, the Company shall, no later than 30 days thereafter,
issue the Restricted Shares. Restricted Shares may be issued in the form of a
certificate, by book entry, or otherwise, in the Company’s sole discretion, and
shall bear an appropriate restrictive legend. Notwithstanding the foregoing to
the contrary, the Company may, in the Committee’s sole discretion, issue
Restricted Shares (whether or not such Restricted Shares are, at the time of
such issuance, the subject of an Award) to the trustee of a trust set up by the
Committee, consistent with the terms and conditions of the Plan, to hold such
Restricted Shares until the restrictions thereon have lapsed (in full or in
part, in the Committee’s sole discretion), and the Committee may require that,
as a condition of any Restricted Share Award, the Participant shall have
delivered to the Company or such trustee, as appropriate, a stock power,
endorsed in blank, relating to the Restricted Shares covered by the Award.

 

9



--------------------------------------------------------------------------------

  (E) Stockholder Rights. Unless otherwise provided in the applicable Restricted
Share Award Agreement, no Participant (or his executor or administrator or other
transferee) shall have any rights of a stockholder in the Company with respect
to the Restricted Shares covered by an Award unless and until the Restricted
Shares have been duly issued and delivered to him under the Plan.

 

  (F) Expiration of Restriction Period. Upon the expiration of the Restriction
Period without prior forfeiture of the Restricted Shares (or rights thereto)
subject to such Restriction Period, unrestricted Shares shall be issued and
delivered to the Participant.

Section 8. Performance Shares

Performance Shares awarded under the Plan shall be subject to the following
terms and conditions and such additional terms and conditions not inconsistent
with the terms of the Plan as the Committee deems appropriate. Each Performance
Share grant shall be evidenced by a Performance Share Award Agreement, executed
as set forth in Section 5, above, which shall be consistent with the Plan,
including without limitation the following provisions:

 

  (A) Performance Periods and Goals.

 

  (1) The performance period for each Award of Performance Shares shall be of
such duration as the Committee shall establish at the time of the Award (the
“Performance Period”), but in no event less than one calendar year. There may be
more than one Award in existence at any one time, and Performance Periods may
differ.

 

  (2) The Committee shall establish in writing a range of performance goals (the
“Performance Goals”) to be achieved during the Performance Period at the time of
each Award of Performance Shares (but in no event later than 90 days after the
commencement of the Performance Period). The Performance Goals shall be
determined by the Committee using such measures of the performance of the
Company over the Performance Period as the Committee shall select, including,
without limitation, earnings, return on capital, revenue, premiums, net income,
earnings per share, combined ratio, loss ratio, expense ratio, assets, equity,
cash flows, stock price, total shareholders return, or any other performance
goal approved by the stockholders of the Company in accordance with Code
Section 162(m). Performance Shares awarded to Participants will be earned as
determined by the Committee with respect to the attainment of the Performance
Goals set for the Performance Period. At the end of each Performance Period, the
Committee shall certify the extent to which the Performance Goals were met
during the Performance Period. Attainment of the highest Performance Goal for
the Performance Period will earn 100% of the Performance Shares awarded for the
Performance Period; failure to attain the lowest Performance Goal for the
Performance Period will earn none of the Performance Shares awarded for the
Performance Period.

 

  (3)

Attainment of the Performance Goals will be calculated from the consolidated
financial statements of the Company but shall exclude (a) the effects of changes
in federal income tax rates, (b) the effects of unusual, non-recurring and
extraordinary items as defined by United States generally accepted accounting
principles (“GAAP”), and (c) the cumulative effect of changes in accounting
principles in

 

10



--------------------------------------------------------------------------------

 

accordance with GAAP. The Performance Goals may vary for different Performance
Periods and need not be the same for each Participant receiving an Award for a
Performance Period. The Committee may, in its sole discretion, subject to the
limitations of Section 11.(J), vary the terms and conditions of any Performance
Share Award, including, without limitation, the Performance Period and
Performance Goals, without stockholder approval, as applied to any recipient who
is not a “covered employee” with respect to the Company as defined in Code
Section 162(m). In the event applicable tax or securities laws change to permit
the Committee discretion to alter the governing performance measures as they
pertain to covered employees without obtaining stockholder approval of such
changes, the Committee shall have sole discretion to make such changes without
obtaining stockholder approval.

 

  (B) Price. The purchase price for Performance Shares shall be any price set by
the Committee and may be zero. Payment in full of the purchase price shall be
made by certified or bank cashier’s check or other form of payment acceptable to
the Company, or, if approved by the Committee, by (1) delivery of unrestricted
Shares having a Fair Market Value on the date of such delivery equal to the
total purchase price, or (2) a combination of the preceding methods.

 

  (C) Acceptance of Performance Shares. At the time of the Performance Share
Award, the Committee may determine that such Shares shall, after vesting
pursuant to the Performance Period and Performance Goal provisions described
above, be further restricted as to transferability or be subject to repurchase
by the Company or forfeiture upon the occurrence of certain events determined by
the Committee, in its sole discretion, and specified in the Performance Share
Award Agreement. Awards of Performance Shares must be accepted by the
Participant within 30 days (or such other period as the Committee may specify at
grant) after the grant date by executing the Performance Share Award Agreement.
The Participant shall not have any rights with respect to the grant of
Performance Shares unless and until the Participant has executed the Performance
Share Award Agreement, delivered a fully executed copy thereof to the Company
and otherwise complied with the applicable terms and conditions of the Award.

 

  (D) Share Restrictions. Subject to the provisions of the Plan and the
applicable Performance Share Award Agreement, during the Performance Period and
any additional Restriction Period (as defined in Section 7.(C), above), the
Participant shall not be permitted to sell, transfer, pledge, assign or
otherwise encumber the Performance Shares. Furthermore, the Committee shall have
the authority, in its sole discretion, to determine the voting rights (which may
be full or limited), dividend rights (which may be full or limited), or other
shareholder rights associated with the Performance Shares during the Restriction
Period, which rights shall be set forth in the applicable Performance Share
Award Agreement.

The Committee shall have the authority, in its sole discretion, to accelerate
the time at which any or all of the restrictions shall lapse with respect to any
Performance Shares. Unless otherwise determined by the Committee at or after
grant or termination of the Participant’s employment, if the Participant’s
employment by the Company and its subsidiaries terminates during the Performance
Period or the Restriction Period, all Performance Shares held by such
Participant and still subject to restriction shall be forfeited by the
Participant.

 

11



--------------------------------------------------------------------------------

  (E) Stock Issuances and Restrictive Legends. Despite the execution and
delivery of the Performance Share Award Agreement as described above, the
Company shall have no obligation to issue the Performance Shares prior to the
vesting of the Performance Shares, provided that the Company shall issue the
Performance Shares no later than 30 days after such vesting and after payment in
full of the purchase price for such Performance Shares. Performance Shares may
be issued, whenever issued, in the form of a certificate, by book entry, or
otherwise, in the Company’s sole discretion, and shall bear such restrictive
legend as is consistent with applicable restrictions, if any, including without
limitation those represented by the Performance Period and Performance Goals and
those described in Section 8.(D), above. The Committee may require that,
whenever issued, the Performance Shares be issued to and held by the Company or
a trustee until the restrictions on such Performance Shares have lapsed (in full
or in part), and that, as a condition of any Performance Share Award, the
Participant shall have delivered a stock power, endorsed in blank, relating to
the Performance Shares covered by the Award.

 

  (F) Stockholder Rights. Unless otherwise provided in the applicable
Performance Share Award Agreement, no Participant (or his executor or
administrator or other transferee) shall have any rights of a stockholder in the
Company with respect to the Performance Shares covered by an Award unless and
until the Performance Shares have been duly issued and delivered to him under
the Plan.

 

  (G) Expiration of Restriction Period. Subject to fulfillment of the terms and
conditions of the applicable Performance Share Award Agreement and any other
vesting requirements related to the applicable Performance Period or Performance
Goals, upon the expiration of the Restriction Period without prior forfeiture of
the Performance Shares (or rights thereto) subject to such Restriction Period,
unrestricted Shares shall be issued and delivered to the Participant.

 

  (H) Termination of Employment. If a Participant’s employment by the Company
and its subsidiaries terminates before the end of any Performance Period due to
the Participant’s death, disability (as defined by the Committee in its
discretion at the time of grant and set forth in the Performance Share Award
Agreement), or Change in Control, the Committee, taking into consideration the
performance of such Participant, the level of attainment of the Participant’s
Performance Goals and the performance of the Company over the Performance
Period, may authorize the issuance to such Participant (or his legal
representative or designated beneficiary) of all or a portion of the Performance
Shares which would have been issued to him had his employment continued to the
end of the Performance Period. If the Participant’s employment by the Company
and its subsidiaries terminates before the end of any Performance Period for any
other reason, all Performance Shares shall be forfeited.

Section 9. Performance Units

The Committee may award performance units under the Plan (“Performance Units”),
which shall represent the right of the Participant to receive an amount equal to
the value related to the Performance Units awarded, such value to be determined
in the manner established by the Committee at the time of the Award, but may not
be less than a value per Performance Unit equal

 

12



--------------------------------------------------------------------------------

to the Fair Market Value of a Share. For each calendar year, the maximum number
of Performance Units which may be granted to any individual during that year
shall not exceed 100,000 Performance Units. Each Performance Unit grant shall be
evidenced by a Performance Unit Award Agreement as provided in Section 5, above,
which shall be consistent with the Plan, including without limitation the
following provisions:

 

  (A) Establishment of Performance Accounts. At the time of an Award consisting
in whole or in part of Performance Units, the Company shall establish an account
(the “Performance Account”) in the name of the Participant to whom such
Performance Units are awarded. Performance Units awarded to a Participant shall
be credited to such Participant’s Performance Account.

 

  (B) Performance Periods and Goals.

 

  (1) The Performance Period for each Award of Performance Units shall be of
such duration as the Committee shall establish at the time of the Award, but in
no event less than one calendar year. There may be more than one Award
outstanding at any one time, and Performance Periods may differ for different
Awards.

 

  (2) The Committee shall establish in writing a range of Performance Goals to
be achieved during the Performance Period at the time of each Award of
Performance Units (but in no event later than 90 days after the commencement of
the Performance Period). The Performance Goals shall be determined by the
Committee using such measures of the performance of the Company over the
Performance Period as the Committee shall select, including without limitation,
earnings, return on capital, revenue, premiums, net income, earnings per share,
combined ratio, loss ratio, expense ratio, assets, equity, cash flows, stock
price, total shareholder return, or any other performance goal approved by the
stockholders of the Company in accordance with Code Section 162(m). Performance
Units awarded to Participants will be earned as determined by the Committee with
respect to the attainment of the Performance Goals set for the Performance
Period. At the end of each Performance Period, the Committee shall certify the
extent to which the Performance Goals were met during the Performance Period.
Attainment of the highest Performance Goal for the Performance Period will earn
100% of the Performance Units awarded for the Performance Period; failure to
attain the lowest Performance Goal for the Performance Period will earn none of
the Performance Units awarded for the Performance Period.

 

  (3)

Attainment of the Performance Goals will be calculated from the consolidated
financial statements of the Company but shall exclude (a) the effects of changes
in federal income tax rates, (b) the effects of unusual, non-recurring and
extraordinary items as defined by GAAP and (c) the cumulative effect of changes
in accounting principles in accordance with GAAP. The Performance Goals may vary
for different Performance Periods and need not be the same for each Participant
receiving an Award for a Performance Period. The Committee may, in its sole
discretion, subject to the limitations of Section 11.(J), vary the terms and
conditions of any Performance Unit Award, including without limitation the
Performance Period and Performance Goals, without stockholder approval, as
applied to any recipient who is not a “covered employee” with respect to the
Company as defined in Code Section 162(m). In the event applicable tax or
securities laws change to

 

13



--------------------------------------------------------------------------------

 

permit the Committee discretion to alter the governing performance measures as
they pertain to covered employees without obtaining stockholder approval of such
changes, the Committee shall have sole discretion to make such changes without
obtaining stockholder approval.

 

  (C) Rights and Benefits During Performance Period. The Committee may provide
that amounts equivalent to interest at such rates as the Committee may determine
shall be payable with respect to Performance Units. All amounts payable pursuant
to this Section 9.(C) shall be credited for valuation purposes to the
Participant’s Performance Account.

 

  (D) Payment Respecting Performance Units.

 

  (1) Performance Units shall be earned to the extent that the terms and
conditions of the Plan and the applicable Performance Unit Award Agreement are
met. Notwithstanding the foregoing, Performance Units and any other amounts
credited to the Participant’s Performance Account shall be payable to the
Participant only when, if, and to the extent that the Committee determines to
make such payment.

 

  (2) Any payment determination with respect to each Award of Performance Units
and the corresponding Performance Period shall be made by the Committee during
the first two months following the end of the Performance Period.

 

  (3) Payment for Performance Units and any related amounts equivalent to
interest may be made in a lump sum or in installments, in cash, Shares, other
Awards, other property or a combination thereof, and may have such other terms
as the Committee may determine.

 

  (E) Termination of Employment. If a Participant’s employment by the Company
and its subsidiaries terminates before the end of any Performance Period due to
the Participant’s death, disability (as defined by the Committee in its
discretion at the time of Grant and set forth in the Performance Unit Award
Agreement), or Change in Control, the Committee, taking into consideration the
performance of such Participant, the level of attainment of the Participant’s
Performance Goals and the performance of the Company over the Performance
Period, may authorize the payment to such Participant (or his legal
representative or designated beneficiary) of all or a portion of the amount
which would have been paid to him had his employment continued to the end of the
Performance Period. If the Participant’s employment by the Company and its
subsidiaries terminates for any other reason, all Performance Units and amounts
credited to the Participant’s Performance Account shall be forfeited.

Section 10. Other Stock-Based Awards

The Committee is authorized, subject to limitations under applicable law, to
grant such other Awards that may be denominated or payable in, valued in whole
or in part by reference to, or otherwise based on, or related to, the Stock and
factors that may influence the value of the Stock, as deemed by the Committee to
be consistent with the purposes of the Plan, including, without limitation,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of

 

14



--------------------------------------------------------------------------------

specified Subsidiaries (“Other Stock-Based Awards”). The Committee shall
determine the terms and conditions of such Awards. Stock issued pursuant to an
Award in the nature of a purchase right granted under this Section 10 shall be
purchased for such consideration, paid for at such times, by such methods, and
in such forms, including, without limitation, cash, Stock, other Awards or other
property, as the Committee shall determine. Cash awards, as an element of or
supplement to any other Award under the Plan, may be granted pursuant to this
Section 10.

Section 11. Other Provisions

 

  (A) Adjustments upon Changes in Capitalization. In the event the Company
changes its outstanding Shares by reason of stock splits, stock dividends or any
other increase or reduction of the number of outstanding Shares without
receiving consideration in the form of money, services or property deemed
appropriate by the Board, the aggregate number of Shares subject to the Plan
shall be proportionately adjusted, and the number of Shares and the option price
for each Share subject to the unexercised portion of any then outstanding Award
shall be proportionately adjusted with the objective that the Participant’s
proportionate interest in the Company shall remain the same as before the change
without any change in the total option price applicable to the unexercised
portion of the then outstanding Awards, all as determined by the Committee in
its sole discretion.

In the event of any other recapitalization or any merger, consolidation or other
reorganization of the Company, the Committee shall make such adjustment, if any,
as it may deem appropriate to accurately reflect the number and kind of Shares
deliverable, and the option prices payable, upon subsequent exercise of any then
outstanding Awards, as determined by the Committee in its sole discretion.

The Committee’s determination of the adjustments appropriate to be made under
this Section 11.(A) shall be conclusive upon all Participants and other Eligible
Employees under the Plan. Notwithstanding anything in this Section 11.(A) to the
contrary, any adjustment made under this Section 11.(A) shall be made in a
manner that will not constitute a “modification” within the meaning defined in
Code Section 424(h).

 

  (B) Change in Control.

 

  (1) Impact of Event. Notwithstanding any provision of this Plan or any Award
Agreement to the contrary (unless such Award Agreement contains a provision
referring specifically to this Section 11.(B) and stating that this
Section 11.(B) shall not be applicable to the Award evidenced by such Award
Agreement), if a Change in Control or a Potential Change in Control (each as
defined below) occurs, then:

 

  (a) Any and all Stock Options theretofore granted and not fully vested shall
thereupon become vested and exercisable in full and shall remain so exercisable
in accordance with their terms, and the restrictions applicable to any or all
Restricted Shares, Performance Shares and Performance Units shall lapse and such
Shares and Awards shall be fully vested; provided that no Stock Option or other
Award right which has previously been exercised or otherwise terminated shall
become exercisable; and

 

15



--------------------------------------------------------------------------------

  (b) The Company may, at its option, terminate any or all outstanding,
unexercised Stock Options and portions thereof not more than 30 days after such
Change in Control or Potential Change in Control; provided that the Company
shall, upon such termination and with respect to each Stock Option so
terminated, pay to the Participant of each terminated Stock Option (or such
Participant’s transferee, if applicable) cash, less applicable withholding
taxes, in an amount equal to the difference between the option price, as
described in Section 6.(C), and the “Change in Control Price” (as defined in
Section 11.(B)(4)) as of the date such Change in Control or such Potential
Change in Control is determined to have occurred or such other date as the
Company may determine prior to the Change in Control; and provided further that
if such Change in Control Price is less than such option price, then the Board
may, in its sole discretion, terminate such Stock Option without any payment.

 

  (2) Definition of Change in Control. For purposes of Section 11.(B)(1), a
Change in Control means the happening of any of the following:

 

  (a) When any “person” as defined in Section 3(a)(9) of the Exchange Act and as
used in Sections 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act, but excluding the Company and any subsidiary
and any employee benefit plan sponsored or maintained by the Company or any
subsidiary (including any trustee of such plan acting as trustee) and excluding
State Automobile Mutual Insurance Company, directly or indirectly, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act, as amended
from time to time), of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities; or

 

  (b) When, during any period of 24 consecutive months during the existence of
the Plan, the individuals who, at the beginning of such period, constitute the
Board (the “Incumbent Directors”) cease for any reason other than death to
constitute at least a majority of the Board; provided, however, that a director
who was not a director at the beginning of such 24-month period shall be deemed
to have satisfied such 24-month requirement (and be an Incumbent Director) if
such director was elected by, or on the recommendation of, or with the approval
of, at least two-thirds of the directors who then qualified as Incumbent
Directors either actually (because they were directors at the beginning of such
24-month period) or by prior operation of this Section 11.(B)(2)(b); or

 

  (c) The occurrence of a transaction requiring shareholder approval for the
acquisition of the Company by an entity other than the Company or subsidiary
through purchase of assets, by merger or otherwise; or

 

  (d) The occurrence of a “Rule 13e-3 transaction” (as defined in Rule 13e-3
under the Exchange Act) requiring approval by the shareholders of the Company.

 

16



--------------------------------------------------------------------------------

  (3) Definition of Potential Change in Control. For purposes of
Section 11.(B)(1), a Potential Change in Control means the happening of any one
of the following:

 

  (a) The approval by shareholders of an agreement by the Company, the
consummation of which would result in a Change in Control of the Company as
defined in Section 11.(B)(2) above; or

 

  (b) The acquisition of beneficial ownership, directly or indirectly, by any
entity, person or group (other than the Company, a subsidiary or any Company
employee benefit plan (including any trustee of such plan acting as such
trustee) and other than State Automobile Mutual Insurance Company) of securities
of the Company representing 20% or more of the combined voting power of the
Company’s outstanding securities and the adoption by the Board of a resolution
to the effect that a Potential Change in Control of the Company has occurred for
purposes of this Plan.

 

  (4) Definition of Change in Control Price. For purposes of this Section 11,
“Change in Control Price” means the highest price per share bid or paid, as
applicable, in any transaction reported by the National Association of
Securities Dealers on the Nasdaq Stock Market or otherwise or on any stock
exchange on which the Shares are listed or paid or offered in any bona fide
transaction related to a potential or actual Change in Control of the Company at
any time during the 60-day period immediately preceding the occurrence of the
Change in Control (or, where applicable, the occurrence of the Potential Change
in Control event).

 

  (C) Compliance with Law and Approval of Regulatory Bodies. No right under the
Plan shall be exercisable and no Shares will be delivered under this Plan except
in compliance with all applicable Federal and State laws and regulations
including, without limitation, compliance with withholding tax requirements,
compliance with Federal and State securities laws and regulations and with the
rules of all domestic stock exchanges on which the Company’s Shares may be
listed. Any Share certificate issued to evidence shares for which a Stock Option
is exercised may bear legends and statements the Committee shall deem advisable
to assure compliance with Federal and State laws and regulations, to implement
buy-sell restrictions or for other purposes deemed appropriate by the Committee.
No Stock Option shall be exercisable and no Shares will be delivered under this
Plan, until the Company has obtained consent or approval from regulatory bodies,
Federal or State, having jurisdiction over such matters as the Committee may
deem advisable. The Company shall not be required to deliver any Shares or other
securities under the Plan prior to such registration or other qualification of
such Shares or other securities under any State or Federal law, rule or
regulation as the Committee shall determine to be necessary or advisable.

In the case of the exercise of any Stock Option by a person or estate acquiring
the right to exercise the Stock Option by bequest or inheritance, the Committee
may require reasonable evidence as to the ownership of the Stock Option and may
require consents and releases of taxing authorities that it may deem advisable.

The Committee may require each person acquiring Shares under the Plan (1) to
represent and warrant to and agree with the Company in writing that such person
is acquiring the Shares without a view to the distribution thereof, and (2) to
make such additional representations, warranties and agreements with respect to
the investment intent of such person or persons as the Committee may reasonably
request. Any certificates for such Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer.

 

17



--------------------------------------------------------------------------------

All Shares or other securities delivered under the Plan shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Shares are then listed
and any applicable Federal or State securities law, and the Committee may cause
a legend or legends to be put on any certificates evidencing such Shares to make
appropriate reference to such restrictions.

 

  (D) Forfeiture Events. The Board may, in its discretion, require that all or
any portion of the value of the Awards made under the Plan, as well as any gain
on the exercise of such Awards, is subject to an obligation of repayment to the
Company upon: (i) the violation of any non-competition and confidentiality
covenant applicable to the Participant; (ii) a financial restatement where
(1) the amount of the Participant’s Award(s) was calculated based upon the
achievement of certain financial results that were subsequently the subject of a
financial statement restatement; (2) the Participant engaged in fraudulent
misconduct that caused or substantially contributed to the need for the
financial statement restatement; and (3) the amount of the Participant’s
Award(s) would have been lower than the amount actually awarded or received by
such Participant had the financial results been properly reported; or (iii) the
Participant has engaged in any wrongful conduct during the Participant’s
employment with the Company which has a material adverse effect on the Company
as determined by the Board, in good faith.

 

  (E) No Right to Employment. The adoption of the Plan, its operation, any
document describing or referring to the Plan, or any part thereof, or the grant
of one or more Awards to an Eligible Employee shall not confer upon any
Participant under this Plan any right to continue in the employ of the Company
or its subsidiaries or any other affiliated entity, or shall not in any way
affect the right and power of the Company to terminate the employment of any
Participant under this Plan at any time with or without assigning a reason
therefor, to the same extent as the Company might have done if this Plan had not
been adopted.

 

  (F) Restriction on Exercise After Termination. Notwithstanding any provision
of this Plan to the contrary, no unexercised right created under this Plan (an
“Unexercised Right”) and held by a Participant on the date of termination of
such Participant’s employment by the Company and its subsidiaries for any reason
shall be exercisable after such termination if, prior to such exercise, the
Participant violates any non-competition or confidentiality agreement or similar
provision set forth in the Award Agreement pursuant to which such Unexercised
Right was awarded.

 

  (G) Successors in Interest. This Plan shall be binding upon, inure to the
benefit of, and be enforceable by and against successors, assignees and
transferees of the Company and, if appropriate, the personal representatives and
heirs of the Eligible Employee or Participant.

 

  (H) Rights as a Stockholder. No Participant or his executor or administrator
or other transferee shall have any rights of a stockholder in the Company with
respect to the Shares covered by an Award unless and until such Shares have been
duly issued and delivered to him under the Plan.

 

18



--------------------------------------------------------------------------------

  (I) Acceleration of Rights. The Committee shall have the authority, in its
discretion, to accelerate the time at which a Stock Option or other Award right
shall be exercisable whenever it may determine that such action is appropriate
by reason of changes in applicable tax or other laws or other changes in
circumstances occurring after the grant of the Award.

 

  (J) Interpretation, Amendment or Termination of the Plan. The interpretation
by the Committee of any provision of the Plan or of any Award Agreement executed
pursuant to the grant of an Award under the Plan shall be final and conclusive
upon all Eligible Employees, Participants or transferees under the Plan. The
Board, without further action on the part of the stockholders of the Company,
may from time to time alter, amend or suspend the Plan or may at any time
terminate the Plan, provided that: (1) no such action shall materially and
adversely affect any outstanding Stock Option or other right under the Plan
without the consent of the holder of such Stock Option or other right; and
(2) except for the adjustments provided for in Section 11.(A), above, no
amendment may be made by Board action without stockholder approval if the
amendment would (a) materially increase the benefits accruing to Participants
under the Plan, (b) materially increase the number of Shares which may be issued
under the Plan, (c) materially modify the requirements as to eligibility for
participation in the Plan, (d) extend the maximum option period of Stock Options
or (e) effect any other change which requires stockholder approval under
applicable law or regulation. Subject to the above provisions, the Board shall
have authority to amend the Plan to take into account changes in applicable tax
and securities laws and accounting rules, as well as other developments.

 

  (K) Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments or
deliveries of Shares not yet made by the Company to a Participant or transferee
nothing contained herein shall give any such Participant or transferee any
rights that are greater than those of a general creditor of the Company. The
Committee may authorize the creation of trusts or other arrangements to meet
obligations created under the Plan to deliver Shares or payments hereunder
consistent with the foregoing.

 

  (L) Protection of Board and Committee. No member of the Board or the Committee
shall have any liability for any determination or other action made or taken in
good faith with respect to the Plan or any Award granted under the Plan.

 

  (M) Government Regulations. Notwithstanding any provision of the Plan or any
Award Agreement executed pursuant to the Plan, the Company’s obligations under
the Plan and such Award Agreement shall be subject to all applicable laws, rules
and regulations and to such approvals as may be required by any governmental or
regulatory agencies, including without limitation any stock exchange on which
the Company’s Shares may then be listed.

 

  (N) Genders and Numbers. When permitted by the context, each pronoun used in
the Plan shall include the same pronoun in other genders and numbers.

 

  (O) Captions. The captions of the various sections of the Plan are not part of
the context of the Plan, but are only labels to assist in locating those
sections, and shall be ignored in construing the Plan.

 

19



--------------------------------------------------------------------------------

  (P) Effective Date of the Plan. This Plan shall be effective immediately upon
approval by the shareholders of the Company (the “Effective Date”). This Plan
shall be submitted to the shareholders of the Company for approval at the
Company’s 2009 annual meeting of shareholders, anticipated to be held on May 8,
2009.

 

  (Q) Duration of the Plan. Unless previously terminated by the Board, this Plan
shall terminate 10 years from the Effective Date and no Award shall be granted
under it thereafter, but such termination shall not affect any Award theretofore
granted.

 

  (R) Governing Law. The Plan shall be construed and governed by the laws of the
State of Ohio.

 

  (S) Withholding Tax. The Company, at its option, shall have the right to
require the Participant or any other person receiving Shares, Restricted Shares,
Performance Shares or Performance Units (including cash payments) to pay the
Company the amount of any taxes which the Company is required to withhold with
respect to such Shares, Restricted Shares, Performance Shares or Performance
Units or, in lieu of such payment, to retain or sell without notice a number of
such Shares subject to the applicable Award sufficient to cover the amount
required to be so withheld. The Company, at its option, shall have the right to
deduct from all dividends paid with respect to Shares, Restricted Shares,
Performance Shares and Performance Units the amount of any taxes which the
Company is required to withhold with respect to such dividend payments. The
Company, at its option, shall also have the right to require a Participant to
pay to the Company the amount of any taxes which the Company is required to
withhold with respect to the receipt by the Participant of Shares pursuant to
the exercise of a Stock Option, or, in lieu thereof, to retain, or sell without
notice, a number of Shares sufficient to cover the amount required to be
withheld. The obligations of the Company under the Plan shall be conditional on
such payment or other arrangements acceptable to the Company.

 

  (T)

Savings Clause. In case any one or more of the provisions of this Plan or any
Award shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the invalid, illegal or
unenforceable provision shall be deemed null and void; however, to the extent
permissible by law, any provision which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this Plan or
such Award, as applicable, to be construed so as to foster the intent of this
Plan. This Plan and all Awards are intended to comply in all respects with
applicable laws and regulations, including Code Section 422, Rule 16b-3 under
the 1934 Act (with respect to persons subject to Section 16 of the 1934 Act
(“Reporting Persons”)) and Code Section 162(m) (with respect to covered
employees as defined under Code Section 162(m) (“Covered Employees”)). In case
any one or more of the provisions of this Plan or any Award shall be held to
violate or be unenforceable in any respect under Code Section 422, Rule 16b-3 or
Code Section 162(m), then, to the extent permissible by law, any provision which
could be deemed to violate or be unenforceable under Code Section 422, Rule
16b-3 or Code Section 162(m) shall first be construed, interpreted or revised

 

20



--------------------------------------------------------------------------------

 

retroactively to permit the Plan or such Award, as applicable, to be in
compliance with Code Section 422, Rule 16b-3 and Code Section 162(m).
Notwithstanding anything in this Plan to the contrary, the Committee, in its
sole discretion, may bifurcate the Plan so as to restrict, limit or condition
the use of any provision of this Plan to Participants who are Reporting Persons
or Covered Employees without so restricting, limiting or conditioning this Plan
with respect to other Participants.

 

21